PER CURIAM:
Curlee Sherman appeals the district court’s order affirming the magistrate judge’s dismissal of his complaint pursuant to a previously entered pre-filing review order. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed on appeal in forma pauperis, we affirm for the reasons stated by the district court. See Sherman v. Wal-Mart, No. CA-04-1797-5 (D.S.C. filed July 16, 2004; entered July 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED